Mr. Justice Feanco Soto
delivered the opinion of the court.
The heirs of Francisco Pieraldi y Bianchi applied to the registrar of property of San Germán for a cancellation of the following encumbrances on a certain rnral property recorded in favor of their ancestor; (a) an acknowledgment of indebtedness made by Ignacio Pieraldi y Maestracci by public deed of July 28, 1877, in favor of his children, Rosa, Luis, Matea, Luisa, Juana and Adolfo, in the sum of $12,000 or $2,000 for each of them, and (b) acknowledgment of a legacy made by Felipe Pieraldi y Graciani in his will in favor of Ramón Orengo for the sum of $500.
*21It was alleged by the petitioners as a ground for the cancellation of said encumbrances that from the date of the acknowledgment of the indebtedness twenty years had passed without the filing of any application for the record of said charge, and as to the legacy, because it had not been, properly filed in due time and therefore does not constitute a real charge on the property.
The registrar denied the petition on the following grounds:
“Denied the cancellation sought in the foregoing document presented by the aforesaid heirs of Francisco Pieraldi y Bianchi consisting of his widow Paula Camacho and their children Ursula, Octavia, Amalia, Sofia, Antonia, Lui's Antonio, and Felipe Pieraldi y Oedeño and Mercedes and Dalia Maria Pieraldi y Camacho, of the acknowledgmlent of indebtedness made by Ignacio Pieraldi y Maes-traeci set forth in the third ground of the petition for the sum of $1,200 in favor of his children Rosa, Luis, Matea, Luisa, Juana and Adolfo, in the proportion of two thousand dollars each, because it appears from the record's in the books of this registry that the said charge was constituted as set forth in the foregoing petition, that is to say, by deed executed on July 28, 1877, before notary Francisco Parra, on the whole property described in the aforesaid petition. But it also appears that a condominium of an undivided half of said property is likewise at present subject to a resolutory condition affecting the same because said condition has not been accomplished, and it can not be inferred from; the legal status of the whole property that it belongs to the appellant heirs who only have a condominium of an undivided half thereof and therefore are not the sole owners and possessors of the totality of the, property in question by virtue of the resolutory condition which is still in existence, and because twenty years have not elapsed from the acknowledgment of the legacy in favor of the said Ramón Orengo referred to in the third ground of the petition, because said will was recorded last year, for the rea’sons above set forth, and further because said resolutory condition. is so important by itself as set forth in the will of the testator, Felipe Pieraldi y Graciani, all of which appears in this registry, and it is still in force because the same has not been accomplished and therefore the appellant heirs have not the legal authority and capacity to entitle them to apply for the cancellations. Therefore the cancellations sought are denied.”
*22An appeal was taken to this court from the registrar’s decision and counsel for the appellants bases bis appeal on tbe merits of tbe petition presented to tbe registrar. Said appeal is merely a repetition of tbe encumbrances on tbe property without bringing any argument or stating any ground for a reversal of tbe registrar’s- decision. We must presume that tbe registrar is right and bis decision must be affirmed.
Mr. Justice Hutchison took no part in tbe. decision of this case.